Citation Nr: 0824760	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-29 255	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

2.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon that denied the benefit sought on appeal.  
The veteran, who had active service from November 1963 to 
November 1968, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  An unappealed July 1969 rating decision denied service 
connection for residuals from a low back injury.

2.  The evidence submitted since the July 1969 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for a low 
back disorder. 

3.  The veteran's low back disorder is not shown to be 
causally or etiologically related to service. 


CONCLUSIONS OF LAW

1.  The July 1969 rating decision, which denied service 
connection for residuals from a low back injury, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007). 

2.  The additional evidence presented since the rating 
decision in July 1969 is new and material and the claim for 
service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's low back disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated January 2003, 
February 2003 and April 2008.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board does acknowledge that in new and material evidence 
claims such as this case presents, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  See 
Kent v. Nicholson, 20 Vet.  None of the letters sent fully 
meet the requirements set forth in Kent, but since the new 
and material evidence claim is granted this does not unfairly 
prejudice the veteran.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

New and Material Evidence

The veteran's claim for service connection for a back 
disorder was previously considered and denied by the RO in 
July 1969.  That rating decision noted a service back injury, 
but that there was no current diagnosis of a low back 
disorder on the VA examination.  After the veteran was 
provided notice of the decision and of his appellate rights, 
he did not appeal it, and the rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In October 2002, the veteran applied to reopen the claim for 
service connection for a low back disorder.  As a general 
rule, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence associated with the claims file subsequent to 
the July 1969 rating decision consists of private treatment 
records and VA treatment records.  Here, the RO determined 
that new and material evidence had been submitted to reopen 
the claim, but then denied the claim on a de novo basis.  
Regardless of how the RO ruled on the question, the Board 
must determine for purposes of jurisdiction whether there is 
new and material evidence sufficient to reopen the claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed the evidence since the rating decision 
in July 1969 and has determined, as did the RO, that the 
evidence is both new and material because it relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disorder, namely, a current 
diagnosis for a low back disorder, the absence of which was 
the basis for the previous denial of the claim by the RO in 
July 1969.  Accordingly, the claim for service connection for 
a low back disorder is reopened. 

Merits

In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury, and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999). 

The veteran claims that his low back disorder is the result 
of an in-service injury.  Service medical records do note 
treatment for a back injury in February 1967, but there was 
no other record of treatment of or diagnosis relating to the 
back and the veteran's separation examination was silent on 
any such injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

After service, a low back disorder was first demonstrated in 
January 1991, over 20 years after service and well beyond 
separation from service in 1968.  The absence of documented 
complaints of a low back disorder from 1968 to 1991 weighs 
against the continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The medical evidence of record on the question of causation 
consists solely of a VA medical opinion from March 2003.  The 
VA examiner's determination was that the veteran's current 
low back disorder was not likely related to his service 
activities.  This opinion was based on a review of the 
veteran's entire file, which included the veteran's service 
medical records and private treatment records.  Moreover, the 
VA examiner explained that the veteran's low back disorder 
was much more likely attributable to the veteran's numerous 
years of employment as a diesel engine mechanic.  While the 
record does contain several private medical records none of 
these records contain a nexus opinion.  Based on the record, 
the Board finds that the medical evidence is against the 
veteran's claim for service connection for a low back 
disorder.  

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence demonstrating not only 
the presence of a low back disorder, but also of a nexus or 
relationship between that disorder and service.  The veteran 
has failed to do so.  In fact, all evidence regarding a 
causal relationship between the claimed disability on appeal 
and the veteran's service is against a finding that there is 
a relationship between the veteran's service and his low back 
disorder.  The veteran obviously believes that his low back 
disorder is a result of an in-service event, but he has 
presented no corroborating evidence supporting this claim.  
The veteran, as a lay person, lacks appropriate medical 
training and is therefore not competent to provide a 
probative opinion on a medical matter.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  

In the absence of a current disability related to service by 
competent medical evidence, a grant of service connection is 
clearly not supportable.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, the Board concludes that 
service connection for a low back disorder is not 
established. 


ORDER

New and material evidence having been presented, the claim of 
service connection for a low back disorder is reopened, and 
to this extent only, the appeal.

Service connection for a low back disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


